Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Westcott Products Corporation (the "Registrant") on Form 10-K for the year ended September 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Wayne Bassham, President and Director, and Principal Executive Officer, and Todd Albiston, Secretary, Treasurer and Director, and Principal Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: December 11, 2012 By: /s/Wayne Bassham Wayne Bassham President and Director Principal Executive Officer Date: December 11, 2012 By: /s/Todd Albiston Todd Albiston Vice President, Director and acting CFO Principal Financial Officer
